Citation Nr: 0619757	
Decision Date: 07/07/06    Archive Date: 07/13/06	

DOCKET NO.  04-20 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for cardiomyopathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1962 to November 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
VARO in Cleveland, Ohio, that denied entitlement to service 
connection for cardiomyopathy.  

The appeal is remanded to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran if further action is required on his part.  


REMAND

The evidence of record includes the report of an examination 
of the heart accorded the veteran by VA in March 2004.  It 
was noted that the veteran had developed pneumonia and 
pleurisy while on active service.  According to the treatment 
records, he complained of right-sided anterior chest pain and 
was found to have right-sighted pneumonia.  This was 
diagnosed as bacterial pneumonia and he received treatment 
for several weeks in a service department hospital.  It was 
indicated that cardiomyopathy had been documented in 1998.  
The examiner acknowledged that he was being asked to provide 
an opinion as to whether the veteran's cardiomyopathy was due 
to the pneumonia and pleurisy the veteran had in service.  He 
stated that after reviewing the records "I would say that it 
is possible that his [the veteran's] cardiomyopathy could be 
causally related to acute pneumonia and pleurisy in the 
service that at the time of admission for pneumonia in 1964 
in Tippler (sic) Army Hospital no cardiac workup has been 
done to officially document that his bacterial pneumonia 
caused any damage to his heart at that time."  Unfortunately, 
an opinion by a health care professional that is not 
conclusive, such as in the instant case, carries little 
probative weight.  Indeed, the United States Court of Appeals 
for Veterans Claims (Court) has provided guidance for 
weighing medical evidence.  A medical opinion based on 
speculation, without supporting rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  The Board believes that the 
physician who conducted the 2004 examination should be asked 
to provide an opinion as to whether the currently diagnosed 
cardiomyopathy is at least as likely as not (at least a 50 
percent likelihood) related to the veteran's military 
service, or to any disease or injury noted in the service 
medical records, to include the service-connected residuals 
of pneumonia with pleurisy.  

In view of the foregoing, the case is REMANDED to the Appeals 
Management Center or the RO for the following actions:  

1.  The RO or the AMC should send the 
veteran a letter requesting that he 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to treatment or 
evaluation of his claimed cardiomyopathy 
or any necessary authorization to enable 
VA to obtain such records on his behalf.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.  

3.  The physician at the VA Medical 
Center in Nashville, Tennessee, who 
conducted the March 2004 examination 
should be asked to review the claims 
folder and provide an opinion as to 
whether the veteran's currently diagnosed 
cardiomyopathy is at least as likely as 
not (a 50 percent or greater likelihood) 
related to his military service, or to 
his service-connected residuals of 
pneumonia with pleurisy.  The rationale 
for any opinion expressed must be 
provided.  If the physician is no longer 
available, the claims folder should be 
reviewed by a physician knowledgeable in 
heart disease.  That individual should be 
asked to state whether the veteran's 
cardiomyopathy is at least as likely as 
not related to his military service, or 
to his service-connected residuals of 
pneumonia with pleurisy.  The veteran may 
be recalled for examination, if desired.  
Again, the rationale for any opinion 
expressed should be provided.  

4.  Then, the RO or the AMC should 
readjudicate the claim.  If the benefit 
sought is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given an appropriate period of 
time for response.  The case should then 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

